In the

      United States Court of Appeals
                     For the Seventh Circuit
                          ____________________  

No.  15-­‐‑3633  
ESMERALDA  Y.  MORFIN  and  ADRIAN  ULLOA,  
                                        Plaintiffs-­‐‑Appellants,  
                                         v.  

REX  W.  TILLERSON,  Secretary  of  State,  and  JOHN  F.  KELLY,  Sec-­‐‑
retary  of  Homeland  Security,  
                                              Defendants-­‐‑Appellees.  
                          ____________________  

            Appeal  from  the  United  States  District  Court  for  the  
              Northern  District  of  Illinois,  Eastern  Division.  
                   No.  14  C  10198  —  John  Z.  Lee,  Judge.  
                          ____________________  

    ARGUED  DECEMBER  2,  2016  —  DECIDED  MARCH  20,  2017  
                 ____________________  

  Before   WOOD,   Chief   Judge,   and   EASTERBROOK   and  
WILLIAMS,  Circuit  Judges.  
     EASTERBROOK,   Circuit   Judge.   In   2009   Adrian   Ulloa,   a   citi-­‐‑
zen   of   Mexico,   married   Esmeralda   Morfin,   a   citizen   of   the  
United  States.  She  began  the  process  of  getting  approval  for  
his   permanent   residence   (and   ultimately   citizenship).   But  
because   Ulloa   was   present   in   the   United   States   without   au-­‐‑
thority,   this   process   required   him   to   return   to   Mexico   and  
2                                                                    No.  15-­‐‑3633  

obtain   a   visa   for   a   lawful   entry.   In   2014   he   applied   at   the  
consulate   in   Ciudad   Juarez.   After   twice   interviewing   Ulloa,  
the   State   Department   denied   his   request   for   a   visa,   stating  
that   it   had   reason   to   believe   that   he   is   (or   was)   involved   in  
drug   trafficking.   In   2001   Ulloa   had   been   indicted   for   pos-­‐‑
sessing   more   than   500   grams   of   cocaine,   with   intent   to   dis-­‐‑
tribute.  See  21  U.S.C.  §841(a)(1).  The  U.S.  Attorney  dismissed  
the  indictment  a  few  months  later  (the  record  does  not  show  
why),  and  Ulloa  denies  the  charge,  but  the  absence  of  a  trial  
means  that  he  lacks  a  favorable  adjudication.  
     In   this   suit   under   the   Administrative   Procedure   Act,   5  
U.S.C.  §702,  Morfin  and  Ulloa  asked  the  district  court  to  find  
that  the  decision  not  to  give  Ulloa  a  visa  is  arbitrary  and  not  
supported  by  substantial  evidence.  Defendants  (the  Secretar-­‐‑
ies  of  State  and  Homeland  Security)  replied  that  decisions  to  
grant  or  deny  visa  applications  are  committed  to  agency  dis-­‐‑
cretion  and  so  are  outside  the  scope  of  judicial  review  under  
the   APA.   See   5   U.S.C.   §701(a)(2).   The   district   court   agreed  
and  dismissed  the  suit  for  lack  of  subject-­‐‑matter  jurisdiction.  
That  was  a  misstep.  As  we  explain  in  Builders  Bank  v.  FDIC,  
846  F.3d  272  (7th  Cir.  2017),  §701(a)(2)  does  not  curtail  juris-­‐‑
diction   granted   by   other   laws.   Commitment   of   a   topic   to  
agency  discretion  is  a  reason  to  decide  in  the  agency’s  favor  
but   does   not   imply   that   a   court   lacks   adjudicatory   compe-­‐‑
tence.   We   concluded   in   Builders   Bank   that   §701(a)(2)   “is   no  
more  a  limit  on  subject-­‐‑matter  jurisdiction  than  are  doctrines  
of   absolute   and   qualified   immunity,   statutes   of   limitations,  
and   many   other   rules   that   prevent   courts   from   deciding  
whether  the  defendant  acted  properly.”  846  F.3d  at  275.  
   But  the  fact  remains  that  for  more  than  a  hundred  years  
courts   have   treated   visa   decisions   as   discretionary   and   not  
No.  15-­‐‑3633                                                                         3  

subject  to  judicial  review  for  substantial  evidence  and  relat-­‐‑
ed  doctrines  of  administrative  law.  See  Kleindienst  v.  Mandel,  
408   U.S.   753,   765–70   (1972)   (collecting   cases).   Mandel   recog-­‐‑
nized  a  potential  exception  for  situations  in  which  denial  of  a  
visa   violates   the   constitutional   rights   of   a   U.S.   citizen   (in  
Mandel  the  right  was  the  First  Amendment),  and  Morfin  tries  
to  take  advantage  by  contending  that  the  rejection  of  Ulloa’s  
application   violated   her   right   to   due   process   of   law   under  
the   Fifth   Amendment.   A   similar   line   of   argument   was   ad-­‐‑
vanced   in   Kerry   v.   Din,   135   S.   Ct.   2128   (2015),   and   did   not  
prevail.   The   district   judge   concluded   that   Din   forecloses  
Morfin’s  contention.  
     Before   considering   Din   we   must   say   a   few   words   about  
Mandel.  The  Court  concluded  that  the  First  Amendment  cre-­‐‑
ates  at  least  a  conditional  right  of  U.S.  citizens  to  receive  in-­‐‑
formation,   in   this   country,   from   foreign   nationals.   But   the  
Justices  did  not  find  this  a  sufficient  reason  for  the  judiciary  
to   make   an   independent   decision   about   when   a   foreign   na-­‐‑
tional  is  entitled  to  a  visa.  Instead  the  Court  reaffirmed  earli-­‐‑
er   opinions   saying   that   Congress   has   plenary   authority   to  
exclude   particular   categories   of   aliens.   The   possibility   of   an  
exception   for   speech   arose   only   because   Congress   had   au-­‐‑
thorized  the  Attorney  General  to  waive  some  speech-­‐‑related  
conditions   of   excludability.   The   Justices   did   not   decide  
whether  review  of  a  decision  not  to  waive  a  condition  of  in-­‐‑
admissibility   ever   would   be   proper.   They   thought   the   final  
decision   on   that   subject   unnecessary   because   the   Attorney  
General   had   informed   “Mandel’s   counsel   of   the   reason   for  
refusing   him   a   waiver.   And   that   reason   was   facially   legiti-­‐‑
mate  and  bona  fide.”  408  U.S.  at  769.  The  Court  wrapped  up:  
    We   hold   that   when   the   Executive   exercises   this   [waiver]   power  
    negatively  on  the  basis  of  a  facially  legitimate  and  bona  fide  rea-­‐‑
4                                                                                 No.  15-­‐‑3633  

      son,   the   courts   will   neither   look   behind   the   exercise   of   that   dis-­‐‑
      cretion,   nor   test   it   by   balancing   its   justification   against   the   First  
      Amendment   interests   of   those   who   seek   personal   communica-­‐‑
      tion  with  the  applicant.  

Id.   at   770.   That   holding   set   the   stage   for   Din,   in   which   the  
plaintiffs  tried  to  find  a  constitutional  theory  that  would  not  
require   the   judiciary   to   look   behind   the   Executive   Branch’s  
reasons  for  denying  a  visa.  
     Fauzia   Din,   a   citizen   of   the   United   States,   married   Kan-­‐‑
ishka   Berashk,   a   citizen   of   Afghanistan.   After   the   State   De-­‐‑
partment  denied  Berashk’s  application  for  a  visa  to  enter  this  
nation,   Din   filed   suit.   She   contended   that   the   Department  
had   violated   her   right   under   the   Due   Process   Clause   of   the  
Fifth  Amendment  to  live  with  her  husband,  at  least  without  
a  formal  hearing  to  determine  whether  Berashk  was  exclud-­‐‑
able.   Recognition   of   such   a   right   would   have   avoided   any  
need   for   the   judiciary   to   review   the   substance   of   the   State  
Department’s   decision.   But   a   majority   of   the   Court   ruled  
against   Din.   Three   members   (the   Chief   Justice   plus   Justices  
Scalia   and   Thomas)   concluded   that   the   Fifth   Amendment  
does  not  apply,  because  a  citizen  has  neither  a  liberty  nor  a  
property  interest  in  an  alien’s  presence  in  the  United  States.  
135   S.   Ct.   at   2131–38.   Four   members   (Justices   Ginsburg,  
Breyer,  Sotomayor,  and  Kagan)  disagreed  with  that  reading  
of  the  Fifth  Amendment  and  concluded  that  a  U.S.  citizen  is  
entitled  to  an  administrative  procedure  at  which  she  can  test  
the   accuracy   of   allegations   or   beliefs   that   lead   the   State   De-­‐‑
partment  to  deny  her  spouse  a  visa.  135  S.  Ct.  at  2141–47.  
   The   Court’s   other   two   members   (Justices   Kennedy   and  
Alito)  thought  that  they  did  not  have  to  decide  whether  the  
U.S.   spouse   has   a   liberty   or   property   interest,   because   the  
case   could   be   resolved   in   the   same   way   as   Mandel:   with   a  
No.  15-­‐‑3633                                                                                 5  

conclusion   that   judges   will   not   go   behind   apparently   legiti-­‐‑
mate   explanations.   135   S.   Ct.   at   2139–41.   The   State   Depart-­‐‑
ment   had   revealed   the   basis   of   its   decision—that   Berashk  
was  a  terrorist  excluded  by  8  U.S.C.  §1182(a)(3)(B).  The  De-­‐‑
partment  had  not  set  out  facts  supporting  this  view,  but  Jus-­‐‑
tices  Kennedy  and  Alito  thought  that  unnecessary  (135  S.  Ct.  
at  2140):  
    The  provisions  of  §1182(a)(3)(B)  establish  specific  criteria  for  de-­‐‑
    termining   terrorism-­‐‑related   inadmissibility.   The   consular   of-­‐‑
    ficer’s   citation   of   that   provision   suffices   to   show   that   the   denial  
    rested  on  a  determination  that  Din’s  husband  did  not  satisfy  the  
    statute’s   requirements.   Given   Congress’   plenary   power   to  
    “suppl[y]  the  conditions  of  the  privilege  of  entry  into  the  United  
    States,”   United   States   ex   rel.   Knauff   v.   Shaughnessy,   338   U.S.   537,  
    543   (1950),   it   follows   that   the   Government’s   decision   to   exclude  
    an  alien  it  determines  does  not  satisfy  one  or  more  of  those  con-­‐‑
    ditions  is  facially  legitimate  under  Mandel.  

Justices  Kennedy  and  Alito  considered  the  possibility  that  a  
groundless  decision  might  fall  outside  the  set  of  “facially  le-­‐‑
gitimate  and  bona  fide”  reasons  but  wrote  that  the  exclusion  
of  Berashk  could  not  be  so  classified,  for  he  conceded  work-­‐‑
ing  as  an  officer  of  the  Taliban  government  when  that  group  
ruled  Afghanistan.  
    [This]   provides   at   least   a   facial   connection   to   terrorist   activity.  
    Absent   an   affirmative   showing   of   bad   faith   on   the   part   of   the  
    consular  officer  who  denied  Berashk  a  visa—which  Din  has  not  
    plausibly   alleged   with   sufficient   particularity—Mandel   instructs  
    us   not   to   “look   behind”   the   Government’s   exclusion   of   Berashk  
    for  additional  factual  details  beyond  what  its  express  reliance  on  
    §1182(a)(3)(B)  encompassed.  

135  S.  Ct.  at  2141.  
    The   district   court   found   that   Din   forecloses   Morfin’s  
claim,   and   we   agree   with   that   conclusion.   Morfin   advances  
6                                                                  No.  15-­‐‑3633  

the   same   due   process   argument   as   Din.   Whether   the   denial  
of  Ulloa’s  visa  application  affected  any  of  Morfin’s  liberty  or  
property   interests   is   unresolved   after   Din,   because   Justices  
Kennedy  and  Alito  did  not  address  that  subject.  Instead  they  
left  things  as  Mandel  had  left  them—and  the  opinion  in  Man-­‐‑
del  spoke  for  a  majority  of  the  Court,  sparing  us  the  need  to  
determine  how  to  identify  the  controlling  view  in  Din  given  
that  the  concurring  opinion  is  not  a  logical  subset  of  the  lead  
opinion  (or  the  reverse).  See  Marks  v.  United  States,  430  U.S.  
188  (1977).  Mandel  tells  us  not  to  go  behind  a  facially  legiti-­‐‑
mate  and  bona  fide  explanation.  
     The  consular  officer  in  Ciudad  Juarez  gave  Ulloa  a  facial-­‐‑
ly  legitimate  and  bona  fide  explanation.  The  officer  relied  on  
8   U.S.C.   §1182(a)(2)(C),   which   disqualifies   “[a]ny   alien   who  
the   consular   officer   or   the   Attorney   General   knows   or   has  
reason  to  believe—(i)  is  or  has  been  an  illicit  trafficker  in  any  
controlled   substance”.   The   State   Department   cited   this   pro-­‐‑
vision  when  denying  Ulloa’s  application,  just  as  it  had  cited  
§1182(a)(3)(B)   when   denying   Berashk’s.   And   just   as   in   Din,  
the   record   forecloses   any   contention   that   the   State   Depart-­‐‑
ment  was  imagining  things.  Ulloa  had  been  indicted  for  pos-­‐‑
sessing   a   substantial   quantity   of   cocaine   with   intent   to   dis-­‐‑
tribute.  
    All  §1182(a)(2)(C)  requires  is  “reason  to  believe”  that  the  
applicant  is  or  was  a  drug  dealer.  An  indictment  provides  a  
“reason  to  believe”  that  its  accusation  is  true;  indeed,  it  con-­‐‑
clusively  establishes  probable  cause  to  believe  that  the  accu-­‐‑
sation   is   true.   That’s   why   Kaley   v.   United   States,   134   S.   Ct.  
1090  (2014),  holds  that  a  federal  court  cannot  go  behind  the  
face   of   the   indictment   to   explore   a   defendant’s   contention  
that  the  charge  is  not  based  on  probable  cause.  The  question  
No.  15-­‐‑3633                                                                  7  

in  Kaley  was  whether  the  defendant  could  deny  the  charge  of  
the  indictment  and  so  free  up  resources  for  paying  counsel,  
resources   that   otherwise   would   be   sequestered   as   the   pro-­‐‑
ceeds  of  crime.  The  Court  said  no;  the  indictment  is  conclu-­‐‑
sive   on   the   question   whether   there   is   probable   cause   to   be-­‐‑
lieve  that  the  accused  committed  the  charged  acts.  Likewise  
a  federal  court  will  not  go  behind  the  face  of  an  indictment  
when   an   alien   seeks   to   undermine   the   State   Department’s  
reasons  for  denying  a  visa.  
    Perhaps  the  refusal  to  issue  Ulloa  a  visa  could  be  said  to  
lack  a  “facially  legitimate  and  bona  fide  reason”  (in  Mandel’s  
words)   if   the   consular   official   had   concluded   that   the   in-­‐‑
dictment’s   charges   were   false,   or   if   Ulloa   had   presented  
strong   evidence   of   innocence   that   the   consular   officer   re-­‐‑
fused  to  consider.  But  neither  his  complaint  nor  his  appellate  
brief  makes  such  an  argument.  
    Because  the  consular  officer  gave  a  legitimate  reason  for  
denying   Ulloa’s   application,   and   the   indictment   supplies  
“reason  to  believe”  that  he  trafficked  in  cocaine,  Mandel  pre-­‐‑
vents   the   judiciary   from   reweighing   the   facts   and   equities.  
Whether   Congress   acted   wisely   in   making   “reason   to   be-­‐‑
lieve”   some   fact   sufficient   to   support   (indeed,   compel)   the  
denial  of  a  visa  application  is  not  a  question  open  to  review  
by  the  judiciary.  The  district  court’s  judgment  is  modified  to  
reject   plaintiffs’   claim   on   the   merits   rather   than   for   lack   of  
jurisdiction  and  as  so  modified  is  
                                                                     AFFIRMED.